Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,204,719 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the currently presented claim limitations are present in the parent patent.

Allowable Subject Matter
Claims 4, 5, 12, 13, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “sorting the plurality of entries according to a sorting algorithm that groups entries for subsets of the plurality of transfer units based at least in part on a codeword size of the memory page” as disclosed in claims 4, 12, & 20. The closest prior art of record, Ahmed et al., discloses aligning data with a codeword boundary, but fails to disclose the sorting of the data based on the size of the codeword.
Claims 5 & 13 are objected to for depending on claims 4 & 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims ???? are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. [hereinafter Ahmed] PG Pub US 2017/0242789 A1.

Regarding claims, 1, 9, & 17, Ahmed discloses:
storing a plurality of entries associated with a set of media management operations for a plurality of transfer units (an entry is being interpreted as a logical address in a table; Flash controllers 140 may perform address translation and/or store mappings between logical and physical addresses in a logical-to-physical translation data structure, such as a logical-to-physical translation (LPT) table, which may conveniently be stored in flash controller memory 142. An LPT table may also be configured to store compressed sizes of data pages stored in NAND flash memory system 150 [0032]); 
determining a destination location for a transfer unit in connection with the set of media management operations based at least in part on an alignment with a codeword boundary such that the transfer unit aligns with the codeword boundary on a memory page (One known conventional flash controller selected block stripes for garbage collection based on a dirty logical page count. The dirty logical page count directly correlated to a dirty data percentage within a candidate block stripe (or whatever garbage collection container was used). In this case, logical pages were a constant size and generally aligned with a physical page or codeword boundary. [0023]); and 
issuing a write command in connection with the set of media management operations based at least in part on determining the destination location for the transfer unit in connection with the set of media management operations(With respect to a flash memory, garbage collection involves reading and re-writing data to the flash memory. Data is written to the flash memory in units called pages [0005]) .

Regarding claims 2, 10, & 18 the limitations of these claims have been noted in the rejection of claims 1, 9, & 17. Ahmed also discloses:
further comprising: sorting the plurality of entries based at least in part on the destination location of the transfer unit, wherein the destination location is determined based at least in part on sorting the plurality of entries (a data placement function 910 of flash controller 140 determines by reference to LPT table 900 whether the target LBA(s) indicated in the write request is/are currently mapped to physical memory page(s) in NAND flash memory system 150 [0053]).

Regarding claims 3, 11, & 19 the limitations of these claims have been noted in the rejection of claims 2, 10, & 18. Ahmed also discloses:
further comprising: sorting the plurality of entries such that entries corresponding to a subset of a plurality of transfer units are contiguous (data storage system 120 is generally configured to present a single contiguous logical address space to the external devices [0048]).

Regarding claims 6, & 14 the limitations of these claims have been noted in the rejection of claims 1 & 9. Ahmed also discloses:
wherein a data size corresponding to the transfer unit is the same as a codeword size associated with the codeword boundary on the memory page (logical pages were a constant size and generally aligned with a physical page or codeword boundary [0023]).

Regarding claims 7, & 15 the limitations of these claims have been noted in the rejection of claims 1 & 9. Ahmed also discloses:
performing a read operation for the transfer unit after issuing the write command (Following programming, the programmed page is typically read in a read verify operation to ensure that the program operation was successful [0004]).

Regarding claims 8, & 16 the limitations of these claims have been noted in the rejection of claims 1 & 9. Ahmed also discloses:
determining a destination location for a second transfer unit such that the second transfer unit aligns with a second codeword boundary on the memory page, the transfer unit nonoverlapping with the first transfer unit (The dirty logical page count directly correlated to a dirty data percentage within a candidate block stripe (or whatever garbage collection container was used). In this case, logical pages were a constant size and generally aligned with a physical page or codeword boundary [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D ROSSITER/Primary Examiner, Art Unit 2133